Citation Nr: 1431840	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  09-43 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office (RO) 
in Lincoln, Nebraska



THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus. 

2.  Entitlement to service connection for a right ear hearing loss disability.



REPRESENTATION

Appellant represented by:	American Legion



ATTORNEY FOR THE BOARD

Y. Venters, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the RO. 

The Board notes that, in addition to the paper claims file, there is an electronic (Virtual VA and VBMS) claims file associated with the Veteran's claim.  The Board has considered these electronic records in its adjudication of the claim in the Veteran's case.



FINDINGS OF FACT

1.  The Veteran is shown to have had findings consistent with a high frequency hearing loss in the right ear at the time of his discharge from service and a slight hearing loss in both ears in connection with a VA examination performed in April 1976 shortly after service.  

2.  The Veteran credibly reported experiencing ringing in his ears and hearing loss due to the exposure to loud noise after firing weapons and guarding planes on the flight line around loud engines in connection with his duties while on active duty

3.  The currently demonstrated bilateral tinnitus is shown as likely as not to have had its onset following the Veteran's exposure to excessive levels of noise while on active duty. 

4.  The currently demonstrated right ear sensorineural hearing loss disability is shown as likely as not to have had its onset following the Veteran's exposure to harmful noise levels during service.



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his disability manifested by tinnitus is due to disease or injury that was incurred in active service.  38 U.S.C.A. § 1110, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  By extending the benefit of the doubt to the Veteran, his disability manifested by a right ear sensorineural hearing loss is due to disease or injury that was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

To the extent that the action taken herein below is favorable to the Veteran, a discussion of VCAA is not required at this time. 

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a Veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a). 

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b). 

Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


Tinnitus

The Veteran reports developing ringing in the ears after being exposed to elevated and harmful noise levels in connection with his duties during service.  He notes that he served as a military policeman and that this required firing loud weapons in training as well as guarding aircraft on the flight line where he heard loud engine noise without protection.  

Significantly, at the time of his separation examination, hearing testing revealed a decibel reading of 45 at the 6000 frequency.  

In connection with a VA examination in April 1976, it also was noted that the Veteran had a slight hearing loss in both ears.  

The August 2009 VA examination provided medical evidence that the Veteran currently suffers from tinnitus.

The VA examiner found that the tinnitus was unrelated to service, but he did not address the Veteran's credible lay statements that the ringing in his ears had it onset during service. 

The Board finds in this regard that the Veteran provided competent and credible lay testimony having a ringing in his ears the began during service and had continued since that time.  See Charles v. Principi, 16 Vet. App. 370 (2002).

In sum, the Board finds the evidence to be in relative equipoise in showing that the current tinnitus as likely as not had its clinical onset due to the Veteran's exposure to excessive noise levels during service. 

In resolving all reasonable doubt in the Veteran's favor, service connection is warranted.


Right ear hearing loss

While the August 2009 VA examiner also opined that the Veteran's right ear sensorineural hearing loss disability was not related to his service, the opinion is of limited probative value as the Veteran's credible lay statements and other probative evidence in the record were not addressed.  

The Board notes that the absence of evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). 

Here, the examination at separation from service in March 1975 noted that, on testing, the Veteran had an elevated result of 45 at the 6000 frequency in the right ear.  

The VA examination in April 1976 also noted that the Veteran had a slight hearing loss in both ears.  

Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  Hensley, 5 Vet. App. 155, 159 (1993).

In this case, as noted, the Board finds that the Veteran was exposed to harmful noise levels incident to his duties while serving on active duty.  Moreover, the medical evidence establishes that the Veteran suffers from a right ear hearing loss disability for VA compensation purposes.  

Here, the Board finds that a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995). 

Indeed, the Veteran's statements that his right ear hearing loss began during service are important and probative evidence that is supported by findings recorded during service and shortly thereafter. 

After carefully reviewing the entire record, the Board finds the evidence to be in relative equipoise in showing the current right ear sensorineural hearing disability as likely as not had its clinical onset during service due to the Veteran being exposed to harmful noise levels. 

Accordingly, in resolving all reasonable doubt in the Veteran's favor, service connection is warranted.



ORDER

Service connection for tinnitus is granted.

Service connection for right ear hearing loss disability is granted.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


